Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-10, and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:      Regarding claims 1-3, 5-10, and 12-14, the prior art of record has not taught, either individually or in combination, and together with all other claimed features an error detection method or corresponding circuit device comprising:      an image processing circuit configured to perform image processing on the input image data so as to combine the input image data with a reference image stored in a memory to obtain a composite image, the composite image being a display image; and      an index acquisition circuit configured to obtain an index for performing error detection on the display image, wherein:      the index acquisition circuit is configured to obtain the index representing a degree of matching between a foreground image, which is an image of a given region of the composite image including a region where the reference image has been composited onto the input image data, and the reference image stored in the memory;      the index is obtained based on pixel values of the composite image and pixel values of the reference image or based on pixel values of an edge image of the composite image and pixel values of an edge image of the reference image;      display of the display image is performed when the degree of matching between the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112